NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          DEC 7 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 20-30046

                 Plaintiff-Appellee,              D.C. No. 2:18-cr-00260-DCN-1

 v.
                                                  MEMORANDUM*
JASON LOWAL GARCIA,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                              for the District of Idaho
                      David C. Nye, District Judge, Presiding

                           Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Jason Lowal Garcia appeals from the district court’s judgment and

challenges two special conditions of supervised release imposed following his

guilty-plea conviction for failure to register as a sex offender, in violation of 18

U.S.C. § 2250(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia challenges the special conditions of supervised release that require

him to participate in a sexual deviancy evaluation and submit to polygraph testing

as part of the evaluation. The district court did not abuse its discretion in imposing

these conditions, which are reasonably related to the goals of deterrence and

protecting the public and involve no greater deprivation of liberty than is

reasonably necessary. See 18 U.S.C. § 3583(d)(1), (2); United States v. Hohag,

893 F.3d 1190, 1192, 1194-95 (9th Cir. 2018) (stating standard of review and

holding that assessment and polygraph conditions were justified by risks indicated

by failure to register and imposed minimal burden on liberty). Although Garcia’s

only conviction for a sexual offense against a minor occurred in 2000, the district

court’s imposition of the conditions is supported by Garcia’s two recent

convictions for failing to register as a sex offender and lack of any previous

assessment or treatment. See Hohag, 893 F.3d at 1193-94 (“[W]hen some recent

event suggests that a defendant still poses a risk of engaging in sexual misconduct,

there exists a greater need for a condition meant to address a defendant’s history of

sexual misconduct.”). Moreover, contrary to Garcia’s contention, the record

reflects that the district court considered Garcia’s arguments and adequately

explained its reasons for imposing the challenged conditions. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Garcia’s motion to stay the imposition of the challenged conditions pending


                                          2                                      20-30046
appeal is denied as moot.

      AFFIRMED.




                            3   20-30046